Citation Nr: 1434908	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-26 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

3.  Entitlement to service connection for high blood pressure, to include as due to diabetes mellitus.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Karen Vessell, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1970 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, that denied the above claims.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim which has been reviewed in conjunction with adjudicating this claim.

In its earlier June 2013 decision, the Board remanded the Veteran's claims to the RO so that a video conference hearing could be scheduled.  The Veteran had a videoconference hearing before the undersigned Veterans Law Judge on June 10, 2014.  A transcript has been associated with the claims file.

The issues of entitlement to service connection for PTSD, diabetes mellitus, bilateral hearing loss, and high blood pressure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have tinnitus that is attributable to active military service.


CONCLUSION OF LAW

The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has satisfied its duty to notify in the development of the claims on appeal.

Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These requirements apply to all elements of a claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Proper notice must be provided prior to the initial unfavorable decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, a June 2008 letter notified the Veteran of the evidence and information necessary to substantiate his claim, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  This was prior to the initial adjudication of the Veteran's claim in February 2009.  This letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As such, VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of his claims.  

First, VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, and to provide a medical examination or opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All identified, available VA and non-VA records have been obtained and considered.  There is no indication or argument that any pertinent medical records remain outstanding.

Second, the Veteran was afforded a VA audiology examination in May 2009, and there is no argument or indication that the reports or opinions are inadequate for adjudication purposes.  Thus, the medical evidence is sufficient.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A , or 38 C.F.R. § 3.159.  

II.  Analysis

The Veteran asserts that he is entitled to service connection for tinnitus.  He states that he was exposed to loud noises while working in artillery during his Vietnam service, and that this exposure caused his current hearing problems.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

While sensorineural hearing loss can be considered an organic disease of the nervous system for which the theory of continuity of symptomatology is still applicable, other hearing disabilities, such as tinnitus, do not fall within this category.   Therefore, presumptive service connection is not applicable.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.30 

The Veteran reported tinnitus at his May 2009 VA examination.  He stated that his tinnitus began two to three years prior, and described both bilateral high pitched ringing as well as cricket-type sounds. He stated that his tinnitus occurs intermittently, last for hours, during daily episodes.  The Veteran is competent to report tinnitus.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board finds the Veteran credible.  Accordingly, he has a current disability.  

Further, the Veteran's service records indicate that he served in Vietnam as a cannonneer.  Accordingly, in-service acoustic trauma is conceded.  

The remaining question is the existence of a nexus.  The evidence indicates that his tinnitus began many years after service, and there is no competent evidence linking this hearing loss to service.  


Lay evidence is against the existence of a nexus.  The Veteran is competent to report his symptoms and when they began.  Id..  However, the Board does not find the Veteran credible, as he is not a reliable historian.  At his May 2009 VA examination, the Veteran stated that his tinnitus began two or three years prior.  However, at his hearing before the Board, the Veteran testified that he has had tinnitus since his Vietnam service.  Given such inconsistencies, lay evidence does not provide support to the Veteran.

Finally, medical evidence weighs against the finding of a nexus.  The examiner concluded that the Veteran's tinnitus was not caused by his in-service noise exposure because the reported onset was only two or three years prior, and there is no evidence of a complaint of tinnitus or treatment for tinnitus in service.  The examiner's opinion considers the Veteran's history, has sufficiently clear and well-reasoned rationale, and a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  The Board finds that it has probative value.  This is also buttressed by the fact that the Veteran's service treatment records indicate that he had normal hearing at separation.  No tinnitus was indicated. 

In short, although the Veteran believes that his tinnitus is related to his military service, he is not competent to offer an opinion in this regard, especially given that the credible evidence does not establish persistent and recurring symptoms for this condition.  Rather, this question requires specialized knowledge, training, or expertise due to the complex nature of the auditory system.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Jandreau, 492 F.3d at 1377. The Veteran has not submitted a medical opinion in support of his claim, and the VA examiner provided a negative opinion.

Therefore, given the negative VA opinion and the Board's credibility finding, the Veteran is not entitled to service connection.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  


ORDER

Service connection for tinnitus is denied.


REMAND

The Board finds that additional development is required on the Veteran's remaining claims.

First, the Veteran asserts that he has diabetes due to herbicide exposure.  At his hearing before the Board, he testified that he has been treated for diabetes at the VA hospital in Nashville.  The Veteran is competent to report his medical history, Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), and the Board finds him credible.  A VA examination is necessary to confirm a diagnosis of diabetes, and any outstanding medical records need to be obtained.  Inasmuch as the Veteran served in Vietnam, service connection will be presumed if a diagnosis of diabetes is confirmed.

Second, the Veteran asserts that his hypertension is due to his diabetes.  An examination is warranted to determine whether there is any such causal relationship between the two disabilities.  

Remand is also warranted on the Veteran's PTSD claim.  He reports a diagnosis of PTSD, and is competent to do so.  Id.  The RO denied his claim due to the fact that a stressor could not be verified.  However, service connection can also be granted for PTSD arising from a fear of hostile military activity, which does not require a corroborated stressor.  See 38 C.F.R. § 3.304(f)(3).  A VA examination is warranted to determine whether the Veteran's PTSD arises from a fear of hostile military activity.  As the Veteran testified at his hearing that he is treated for his PTSD at VA facilities in Nashville or Murfreesboro, outstanding records also need to be obtained.  

Finally, remand is necessary on the Veteran's hearing loss claim.  At his May 2009 VA examination, the Veteran testified that his hearing difficulties began two or three years after service.  However, the examiner's  negative opinion stated that his hearing difficulties began two or three years prior to the examination.  Given this error, a new examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any treatment providers for his PTSD, diabetes, and hypertension, and to complete the necessary forms (VA Form 21-4142) for VA to obtain any non-VA records.  After obtaining the necessary authorizations, request copies of any outstanding private or VA treatment records, to include records from VA facilities in Nashville and Murfreesboro.

All efforts to obtain the above-described records must be documented in the claims file.  Such efforts shall continue until federal records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  Reasonable efforts are necessary for non-federal records.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given proper notice and allowed an opportunity to provide such records.  

2.  After the above has been completed, the RO should arrange or schedule the following:

A.  Schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  

The examiner should determine whether the veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions. 

B.  Schedule the Veteran for VA examinations to determine the nature and etiology of his diabetes and hypertension.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted.

Based on review of the record and examination of the Veteran, the examiner should respond to the following:  

i. Does the Veteran have a diabetes disability and, if so, what is its current level of severity?

ii. State whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension disability was incurred during his service.

ii. If not, it is it at least as likely as not that any current hypertension disability was caused by a service-connected diabetes disability?  

iii. If not, is it at least as likely as not that any current hypertension condition was aggravated (meaning permanently worsened beyond its normal progression) by a service-connected diabetic disability?  

If aggravation is found, please identify the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the hypertension disability by the service-connected disability.  

C.  Obtain a VA medical opinion concerning the Veteran's bilateral hearing loss, stating whether it is at least as likely as not that his hearing loss was incurred during his service.  If she is available, the same examiner who presided over the May 2009 audiology examination should provide the opinion.  The examiner should specifically consider lay statements made by the Veteran at his audiology examination and at his June 2014 Board hearing.

In responding to the above, the examiners should provide an explanation that takes into account all lay and medical evidence, including the Veteran's lay statements and the service treatment records.  The examiner should give medical reasons for accepting or rejecting the lay statements regarding the in-service injury and symptoms since service.  

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


